FILED
                                                               OCTOBER 29, 2019
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Marriage/Domestic        )
Partnership of                                )        No. 36051-2-III
                                              )
DENNIS J. ARTMAN,                             )
                                              )
                     Respondent,              )        UNPUBLISHED OPINION
                                              )
       and                                    )
                                              )
GWENDOLYN A. ARTMAN,                          )
                                              )
                     Appellant.               )

       FEARING, J. — Gwendolyn Artman appeals from the dissolution court’s

enforcement of a separation agreement entered into by her and her former husband. We

affirm the enforcement.

                                         FACTS

       Dennis and Gwendolyn Artman were married on January 13, 2007. The couple

resided in Tacoma until Dennis moved to Spokane Valley in May 2015. Gwendolyn

remained in Pierce County. Gwendolyn filed for legal separation in Pierce County on

October 4, 2017. She did not serve Dennis with her petition in the Pierce County case,

and the court eventually dismissed the dissolution petition.
No. 36051-2-III
In re Marriage of Artman


       On December 7, 2017, Dennis Artman filed a petition for marriage dissolution in

Lincoln County. On December 14, Dennis served Gwendolyn with a summons and

petition for dissolution accompanied with a separation contract. Two weeks later, on

December 28, Gwendolyn signed and notarized the separation contract and an agreement

to join the petition. She returned the contract and agreement to Dennis.

       The separation contract listed the Artmans’ assets and debts and assigned

monetary values to each asset and liability. In turn, the contract divided the assets and

liabilities. In the contract, Gwendolyn recognized that Dennis valued the debts and

property to the best of his ability and that the values could be inaccurate. Gwendolyn

agreed that she could seek valuations by appraisers and accountants and that she waived

her right to object to Dennis’ values if she failed to seek such valuations. In the

separation agreement, the parties warranted that they fully disclosed the nature, extent,

and value of all assets and the contract did not rest on the estimations being accurate.

       In the separation contract, Gwendolyn Artman represented that she was of sound

mind, she was free of any undue influence, pressure or coercion, and she was sober and

acted of her voluntary and free will without pressure of any kind. Gwendolyn

represented that she had adequate time to consider the content and effect of the contract,

that she needed no additional time to consider the terms of the contract, and that she

knew of the opportunity to seek independent advice, counsel and representation of an

attorney. By signing the separation contract, Gwendolyn further acknowledged she was
                                                2
No. 36051-2-III
In re Marriage of Artman


advised of her right to obtain additional information, but that she will not later take steps

to discover, inspect, investigate, appraise, or evaluate Dennis Artman’s share of the

property. Under the contract, Gwendolyn recognized that she had the right to a trial on

disputes and an appeal to the Court of Appeals, but that, by signing the agreement, she

understood she surrendered the right to submit the disputes to trial and to pursue an

appeal. The separation contract declared:

              It is further agreed DENNIS J. ARTMAN and GWENDOLYN A.
       ARTMAN each know this contract need not be executed by either party
       should there be any question about the accuracy or sufficiency of the
       disclosures.

Clerk’s Papers (CP) at 20. Finally, the contract read:

              20.02.) DENNIS J. ARTMAN and GWENDOLYN A. ARTMAN
       further agree that in the event litigation is necessary to enforce any terms,
       provisions, or conditions of this contract (including post decree proceedings
       such as modification or appeal), the prevailing party may be awarded
       reasonable attorney’s fees and costs.

CP at 25 (emphasis added).

       On March 6, 2018, Dennis Artman signed and notarized the separation contract

and filed Gwendolyn’s agreement to join the petition. On March 12, 2018, Dennis filed

the separation contract.

                                       PROCEDURE

       On March 13, 2018, Gwendolyn Artman filed a response to the petition for marital

dissolution, in which she alleged that she signed the separation contract under pressure

                                                3
No. 36051-2-III
In re Marriage of Artman


based on duress, fear, and intimidation. She also complained about the fairness of

Dennis’ division of property. She filed a supporting declaration that alleged her marriage

was based on control, fear, and anger. Gwendolyn added that she lacked the ability or

strength to negotiate or advocate for herself and had undergone counseling for

posttraumatic stress disorder (PTSD) and trauma bonding since April 2017.

       On April 9, 2018, Dennis Artman filed a motion to enforce the settlement contract

and incorporate it into the decree of dissolution. Dennis scheduled the motion hearing for

April 18, 2018. Gwendolyn Artman did not file a response to the motion. She did not

ask for an evidentiary hearing.

       At the motion hearing, Dennis Artman asked the dissolution court to enforce the

separation contract and award damages pursuant to the contract. Dennis asked that the

trial court order Gwendolyn to pay him $3,460.88 in attorney fees and costs because of

her attempt to invalidate the contract.

       During the April 18 hearing, Dennis did not object to Gwendolyn arguing in

opposition to his motion despite her failure to file a written response. Gwendolyn argued

that she suffered duress and fear when she signed the separation contract. She agreed to

the separation contract terms because she wanted to end the marriage. Gwendolyn

commented:

               So, what I did is that I did agree to everything. I absolutely did and
       so I signed it and I agreed to it and then within a couple of months that
       went by I started to um—um get a better understanding of exactly what I
                                                4
No. 36051-2-III
In re Marriage of Artman


       had signed. At the time I did not really understand. I got a new job. I had
       moved into a new apartment and also too I had filing [sic] for a divorce.
       had been in counseling for um [sic] for PTSD and for what my counselor
       has described as trauma [inaudible]. I have here um a year of uh it just says
       individualized therapy cause she’s out of town right now.

Report of Proceedings (RP) at 11-12.

       Dennis Artman objected to Gwendolyn’s claim of PTSD because of a lack of any

supporting documentation. The trial court sustained the objection and instructed

Gwendolyn to refrain from presenting information, to which Dennis could not respond.

Gwendolyn then commented:

             My mistake here is that I didn’t have enough time to get an attorney.
       And yes, she [Dennis’ counsel] is right, I did sign this without an attorney.

RP at 15.

       During the April 18 hearing, Gwendolyn Artman complained about the inequity of

the property division. In response, the dissolution court explained that fairness need not

be an even split, but could be a 60/40 or 70/30 allocation. The court remarked that, when

assessing fairness, he considered the circumstances, under which the parties signed the

separation contract, and not only the contract terms. The dissolution court added that he

reviewed whether the parties had full disclosure of the assets.

       At the conclusion of the April 18 hearing, the dissolution court commented that no

evidence supported Dennis’ control of Gwendolyn such that she signed under duress and

coercion. The court found that Dennis did not dictate that Gwendolyn sign the separation

                                               5
No. 36051-2-III
In re Marriage of Artman


contract. Dennis mailed the separation contract and fourteen days later Gwendolyn

signed. The parties lived separately and maintained separate homes across the state. The

dissolution court found Gwendolyn to be a professional woman.

       The superior court reviewed the separation contract’s content, including the

character and value of the property, and the court found no evidence of

misrepresentation. The court found the settlement contract fair based on a full disclosure

of assets and liabilities. Gwendolyn signed the separation contract voluntarily, had the

opportunity to seek counsel, and knew of the amount and character of the property.

       The dissolution court enforced the separation contract and incorporated it into the

decree of dissolution, findings of fact, and conclusions of law. The court ordered

Gwendolyn to pay $3,460.88 for reasonable attorney fees and costs to Dennis.

                                  LAW AND ANALYSIS

       On appeal, Gwendolyn Artman assigns error to the trial court’s enforcement of the

separation contract. She argues that the trial court applied the wrong legal standard when

enforcing the agreement.

       Parties to a marriage may enter into a written separation contract providing for

property disposition. RCW 26.09.070(1). If either or both of the parties to a separation

contract shall, at the time of the execution thereof or a subsequent time, petition the court

for dissolution of the marriage, the contract shall be binding on the court unless it finds,

after considering the economic circumstances of the parties and any other relevant
                                                6
No. 36051-2-III
In re Marriage of Artman


evidence produced by the parties, that the separation contract was unfair at the time of its

execution. RCW 26.09.070(3). When parties choose to enter into a separation contract,

RCW 26.09.070(3) turns the property distribution into a case of contract interpretation.

In re the Marriage of Shaffer, 47 Wash. App. 189, 193-94, 733 P.2d 1013 (1987).

       The trial court cannot disregard a separation agreement for not conforming to the

court’s view of an equitable distribution. In re Marriage of Shaffer, 47 Wash. App. at 194.

Instead, the court is limited to deciding whether the agreement was unfair when executed.

In re Marriage of Shaffer, 47 Wash. App. at 194. In determining whether a separation

agreement is unfair, the trial court considers (1) whether the parties fully disclosed the

amount, character, and value of the property and (2) whether the agreement was entered

into fully and voluntarily on independent advice and with full knowledge by the spouse

of her rights. In re Marriage of Shaffer, 47 Wash. App. at 194; In re Marriage of Cohn, 18
Wash. App. 502, 506, 569 P.2d 79 (1977).

       Dennis and Gwendolyn entered into a written separation contract to divide

property and assets as permitted by RCW 26.09.070(1). The court must enforce the

contract unless Gwendolyn motioned the court or the court on its own concluded that the

separation contract was unfair at the time of its execution. RCW 26.09.070(3).

Gwendolyn did not file a motion. She instead alleged in her reply to the dissolution

petition that she felt the separation contract was unfair because she signed it under duress,

fear, and intimidation. She submitted a declaration stating she was in counseling for
                                                7
No. 36051-2-III
In re Marriage of Artman


PTSD as a result of ten years of emotional abuse and fear. She did not ask for an

evidentiary hearing.

       After listening to Gwendolyn’s argument, the dissolution court noted factors that

thwarted Gwendolyn’s allegation of duress or undue influence. The settlement contract

contained a full disclosure of assets and liabilities, Gwendolyn knew of the amount and

character of the property, she was a professional and educated woman, she had time and

opportunity to seek counsel, and the parties lived separately. The court found a lack of

clear and convincing evidence that Dennis controlled Gwendolyn.

       Gwendolyn argues that full disclosure of the value of the property is an essential

element to determine whether a separation contract is unfair. Nevertheless, she has never

challenged any specific value of an asset nor identified any undisclosed property.

       Gwendolyn Artman argues on appeal that this reviewing court should ignore the

dissolution court’s written and oral findings because the dissolution court employed a

wrong inquiry to determine whether the separation contract should be enforced. We

disagree. The court found that Gwendolyn had the ability to seek independent legal

advice and Dennis imposed no fraud, coercion, undue influence, pressure or

misrepresentation. Gwendolyn chose to sign and return the separation contract when she

had no legal obligation to do so. The law does not require that each party obtain legal

advice before executing a separation contract, only that he or she had the opportunity to


                                               8
No. 36051-2-III
In re Marriage of Artman


do so. Gwendolyn provided no testimony that Dennis pressured her to sign the

separation contract despite living across the State.

       Gwendolyn Artman challenges the dissolution court’s award of reasonable

attorney fees and costs to Dennis. Nevertheless, other than assigning error to the award,

she provides no argument as to why the trial court’s award was erroneous. This court

does not review errors alleged but not argued, briefed, or supported with citation to

authority. RAP 10.3; Valente v. Bailey, 74 Wash. 2d 857, 858, 447 P.2d 589 (1968); Meeks

v. Meeks, 61 Wash. 2d 697, 698, 379 P.2d 982 (1963); Avellaneda v. State, 167 Wash. App.
474, 485 n.5, 273 P.3d 477 (2012). The separation contract afforded the prevailing party

an award of reasonable attorney fees and costs.

       Dennis Artman requests an award of reasonable attorney fees and costs incurred

on appeal. Gwendolyn does not respond that she lacks an ability to pay. Based on the

parties’ agreement, we grant Dennis’ request.

                                      CONCLUSION

       We affirm the dissolution court’s affirmation of the separation contract and entry

of the dissolution decree. We grant Dennis Artman an award of reasonable attorney fees

and costs on appeal.




                                                9
No. 36051-2-III
In re Marriage of Artman


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                         _________________________________
                                         Fearing, J.

WE CONCUR:



______________________________
Lawrence-Berrey, C.J.


______________________________
Pennell, J.




                                             10